Citation Nr: 9921248	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  96-45 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to compensation pursuant to Title 38, United States 
Code, Section 1151, for memory impairment as the result of 
medical treatment by the Department of Veterans Affairs.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Loring, Associate Counsel




INTRODUCTION

The veteran had active military service during World War II.

This matter arises from a March 1996 decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio 
which denied entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for memory impairment.  The case was remanded 
by the Board of Veterans' Appeals (Board) in December 1997 for 
additional development.  Subsequent to completion of the 
requested development and the issuing of a supplemental statement 
of the case, the claim has been returned to the Board for 
resolution.
                           

FINDINGS OF FACT

1.  The veteran was sent an excessive dose of prescribed 
medication in January 1991 by the VA, which he ingested for 
approximately 13 days before the mistake was realized.

2.  The veteran's diagnosed cognitive deficits, Parkinsonism, and 
peripheral neuropathy were neither caused by, nor aggravated by, 
his ingestion of an excessive dose of prescribed atenolol.


CONCLUSION OF LAW

The requirements for compensation for disability as the result of 
medical treatment by the VA, under the provisions of 38 U.S.C. § 
1151, have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 1991); 
38 C.F.R. § 3.358 (1995).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that after having received the wrong dosage 
of prescribed medication from the VA in January 1991, he was in a 
coma for 19 days without food and water.  He contends that he now 
has memory impairment as a result of the dehydration he suffered 
while in a coma, because he was provided 100 milligrams of 
atenolol instead of the prescribed 50 milligrams.

As a preliminary matter, the Board finds that the veteran's claim 
is plausible and capable of substantiation and is thus well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  The Board 
is satisfied that all relevant facts have been properly 
developed.  No further assistance to the veteran is required in 
order to comply with the duty to assist as mandated by 38 
U.S.C.A. § 5107(a).

At the outset, the Board notes that while § 1151 was revised by 
Congress, effective October 1, 1997, the VA General Counsel has 
determined that all claims for benefits under 38 U.S.C. §1151, 
filed before October 1, 1997, must be adjudicated under the 
provisions of section 1151 as they existed prior to that date.  
VAOPGCPREC Prec. Op. No. 40-97 (1997).  Therefore, as this claim 
was filed prior to the revisions it will be reviewed accordingly 
pursuant to the version of the statute applicable in 1995.  The 
Board notes that VA subsequently amended the regulations 
regarding the implementation of 38 U.S.C.A. § 1151 to reflect 
Congress' recent amendment of that statute.  Additional 
Disability or Death Due to Hospital Care, Medical or Surgical 
Treatment, Examination, or Training and Rehabilitation Services, 
63 Fed. Reg. 45,004-45,007 (1998).  However, effective January 8, 
1999, VA rescinded its amendments to the regulations.  Additional 
Disability or Death Due to Hospital Care, Medical or Surgical 
Treatment, Examination, or Training and Rehabilitation Services, 
64 Fed. Reg. 1131-1132 (1999).

Title 38, United States Code § 1151 provides in pertinent part 
that, where a veteran suffers an injury or an aggravation of an 
injury resulting in additional disability by reason of VA 
hospital, medical or surgical treatment, compensation shall be 
awarded in the same manner as if such disability were service 
connected.  38 U.S.C.A. § 1151 (West 1991).  

In determining that additional disability exists, the veteran's 
physical condition immediately prior to the disease or injury on 
which the claim for compensation is based will be compared with 
the subsequent physical condition resulting from the disease or 
injury.  Compensation will not be payable for the continuance or 
natural progress of disease or injuries for which the 
hospitalization or treatment was authorized.  Moreover, in 
establishing cause, it will be necessary to show that the 
additional disability is actually the result of such disease or 
injury and not merely coincidental therewith.  38 C.F.R. § 
3.358(b),(c).

In the instant case, there is no question but that the veteran 
took an incorrect dosage of atenolol because he was provided with 
the incorrect prescription by the VA.  However, in assessing the 
evidence of record, the Board concludes that the preponderance of 
the evidence is against the veteran's claim that his memory 
impairment was caused by this incident.  In reaching this 
conclusion the Board reviewed the extensive medical records 
including VA psychiatric and neurological examinations conducted 
in September 1995 and May 1998.  These examinations found no 
clear evidence of residuals of dehydration and there was no 
distinct clinical correlation between the veteran's cognitive 
deficit and his ingestion of the increased dosage of atenolol.

The September 1995 VA psychiatric examination report indicated no 
diagnosed neuropsychiatric disorder.  The psychiatrist noted that 
there was no organicity despite the veteran's "over sedation" 
and age of 74 years.  The psychiatrist noted that the veteran 
lived independently, drove himself to the examination, and could 
take care of his needs adequately.  His only complaint was that 
he had insomnia related to neck pain.  

The September 1995 VA neurology examination indicated the 
following neurological abnormalities: 1) A cognitive deficit with 
impaired recent memory and slight difficulty in verbal functions; 
2) suggestion of Parkinsonism, acquired or secondary as might 
occur due to diffuse cerebral injury or multiple small lacunar 
infarctions; 3) slight peripheral neuropathy, not inappropriate 
to the veteran's age, particularly in light of recent impairment.  
The examining neurologist reported difficulty in determining 
whether the cited neurologic problems were a consequence of the 
veteran's reported 19 days in a coma.  He found the history 
almost unbelievable in that no human being could survive that 
long without food and drink.  He did believe that the veteran had 
been unresponsive for a prolonged period of time.  He noted that 
the memory loss and Parkinsonism could be attributed to prior 
dehydration and lack of oral intake, as such findings were seen 
in prisoners of war following World War II, and were attributed 
to nutritional impairment.  He recommended a computerized axial 
tomography (CT) evaluation of the veteran's brain to determine 
what structural damage had occurred.  

In November 1995, after reviewing the veteran's file and medical 
records, the same VA neurologist noted that there were 
inconsistencies in the statements by the veteran and his daughter 
regarding the length of time he was without food and water.  
Moreover, he could find no indication that the veteran was 
hospitalized for dehydration in January 1991, as the veteran had 
reported.  Rather, he was seen on an outpatient basis at the 
beginning of February 1991 and had lost approximately 10 pounds 
since the previous visit at the beginning of January 1991.  The 
VA neurologist stated that the claims file reflected that most of 
the problems the veteran attributed to his episode of dehydration 
were present before the incident occurred.  During a November 
1990 VA hospitalization, the veteran had signs of Parkinsonism 
and mild peripheral neuropathy.  The neurologist noted that the 
only "disturbing finding" that suggested that the veteran may 
have suffered dehydration was that he lost about 10 pounds in a 
month's time.  He reiterated his recommendation for a CT scan or 
magnetic resonance imaging (MRI) of the veteran's brain.

Subsequent to a Board remand for further development, the veteran 
was afforded another VA examination in May 1998, which included a 
CT scan rather than an MRI because of the veteran's pacemaker.  
The VA psychiatrist evaluated the veteran's level of functioning 
and noted that he had driven approximately 135 miles by himself 
to the examination.  The veteran also provided information in an 
adequate manner for someone 77 years of age.  The mental status 
examination revealed coherent and relevant speech without a 
thinking disorder.  He was able to remember his date of birth and 
Social Security number and was able to both recite the name of 
the current president and perform multiplication.  He reported 
that his day included cleaning house, laundry, watching 
television, shopping and cooking.  The VA psychiatrist noted 
that, regardless of the minimal neurological impairment, the 
veteran was 77 years old, able to live by himself, take care of 
his needs, drive over 100 miles by himself, and was able to 
remember the date of his examination without help.  He stated 
that it was his opinion that the two weeks of increased atenolol 
taken by the veteran in 1991, was not a significant factor in the 
veteran's present medical difficulties.

The May 1998 VA examination included a special neurology 
evaluation by a VA neuropsychologist.  He administered multiple 
tests to the veteran and noted that the veteran endorsed every 
symptom from a checklist of cognitive difficulties including 
difficulty with remembering directions, getting lost easily, 
forgetting appointments and names, increased difficulty fixing 
and repairing things, as well as planning, initiating and 
completing activities.  However, the examiner noted, the veteran 
did not forget his VA appointment, had driven by himself from 
Toledo to Cleveland the night before, and then on to the VA that 
day, and he was fully oriented to person, place, date, weekday, 
month, and year.  The testing showed that the veteran's most 
notable cognitive impairment was in the area of complex 
visuospatial integration and a certain aspect of executive 
functioning.  This difficulty was exhibited as an inability to 
shift mental sets when faced with competing task demands.  The 
examiner noted that such impairment would indicate difficulty 
adapting to sudden changes in his environment and would manifest 
as a "failure to learn."  The veteran's memory did not appear 
to be globally impaired but there was compromise of his verbal 
memory in that he could not recall more than 4/12 words on the 
average.  The examiner stated that while the veteran's cognitive 
functions appeared to have deteriorated, the pattern of 
impairment appeared multi-focal as opposed to global and diffuse.  
He stated that given the veteran's complex medical history, the 
precise etiology of the cognitive deficits could not be 
determined, especially with no independent verification of 
whether the veteran was without food and water for 19 days.  The 
neuropsychologist noted his agreement with the VA neurologist's 
1995 report that nutritional deficiency would more likely produce 
memory/cognitive impairment rather than dehydration.  He also 
agreed that there were multiple possible etiologies other than 
nutritional deficiencies, including small lacunar infarcts or 
diffuse cerebral injury.  

The VA neurologist noted the veteran's history of pernicious 
anemia and fainting spells in November 1990.  He also cited the 
veteran's report of the overdose incident and noted that there 
were never any clinical findings that the veteran suffered 
dehydration or that he was in a coma.  The CT scan of the 
veteran's brain was normal with no decreased or increased 
attenuation focus or midline shift.  The neurologist stated that 
while he could not say whether it was likely that the veteran's 
cognitive deficit, including memory impairment, was due to the 
increased dosage of atenolol, the veteran's history of cardiac 
arrests, his myocardial infarction in 1986, and his age would 
result in a greater accumulation in blood level of atenolol than 
in a 35 year old man.  Therefore, the veteran would be more 
likely to have side effects which would include bradycardia, 
hypotension, bronchospasm, and hypoglycemia, all of which could 
affect the brain.  He stated that cerebral anoxia and 
hypoglycemia could have developed as a result of an elevated 
blood level of atenolol but, as the veteran's CT scan was normal, 
he could add nothing further.  

As stated previously, the Board finds that in reviewing this 
claim for compensation pursuant to 38 U.S.C.A. § 1154, the 
medical evidence of record does not show that the veteran has 
suffered additional disability as a result of ingesting 100 
milligrams of atenolol instead of 50 milligrams over a period of 
approximately 13 days in January and February 1991.  Despite the 
veteran's assertion that he did not have any problems prior to 
the overdose of prescribed medicine, there is ample evidence of 
his multiple medical conditions.  A VA discharge summary of 
November 1990 noted diagnoses of syncope, vertigo, hypertension, 
chronic pain, pernicious anemia, atypical angina, and status post 
PTCA (percutaneous transluminal coronary angioplasty).  The 
hospital records of that admission for dizziness indicated that 
the syncope was thought to be related to the veteran's 
cardiovascular condition.  The VA physician also noted that the 
veteran's medications, including atenolol and nifedipine, could 
be contributing factors.  Moreover, an EEG performed during this 
hospitalization showed right sided slowing without epileptiform 
activity.  A neurological evaluation during this hospitalization 
showed language and memory were grossly normal.  However, the 
evaluation focused on the veteran's motor functions rather than 
cognitive functions.  

The Board notes that all of the VA neurological examination 
reports have indicated that the veteran's cognitive deficits are 
multifocal and attributable to many different possibilities, 
particularly in light of his significant medical history and 
diagnosed disabilities that existed prior to the overdose of 
atenolol.  The 1995 VA examination report noted that only if 
there was evidence of damage to the veteran's brain would it 
indicate a relationship between memory loss and the overdose.  
The VA neuropsychologist agreed with that determination in his 
May 1998 report, and the VA neurologist who examined the veteran 
in May 1998 stated only that cerebral anoxia and hypoglycemia 
could have developed due to an elevated atenolol level.  However, 
the medical evidence of record does not show that the veteran 
suffered either condition subsequent to his ingestion of the 
increased dosage.  Admittedly, he was not seen for the 13 days 
that he was over sedated, but neither was he hospitalized when he 
was initially seen in February 1991.  Although he had reportedly 
lost 10 to 11 pounds, the laboratory reports did not show 
evidence of hypoglycemia, dehydration or malnutrition.  Nor is 
there any clinical finding of any such condition.  

Furthermore, the veteran's report of coma for 19 days is 
contradicted by his February 1991 report to the VA outpatient 
clinician that he had been fatigued and had difficulty staying 
awake since taking the 13 atenolol pills of 100 milligram 
strength.  In addition, his daughter reported in a May 1993 
statement that she thought her father had the flu because he was 
groggy and not really aware of much.  She took food to him in bed 
and after a week of this became aware of the wrong name on his 
atenolol bottle.  Both of these statements indicate that the 
veteran was both awake on occasion and taking nourishment during 
the period of time in question.  Moreover, while the veteran may 
report symptoms he perceives, he is not competent to offer a 
diagnosis of dehydration, or to determine the etiology of his 
diagnosed condition.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  

In summary, the Board concludes that, while the May 1998 VA 
neurologist's opinion is equivocal, two VA psychiatrists, another 
VA neurologist, and a VA neuropsychologist have found no clear 
relationship between the veteran's neurological impairment and 
his ingestion of an excessive dose of atenolol.  Accordingly, as 
the preponderance of the evidence is against a finding that the 
veteran has additional disability in the form of memory 
impairment due to VA medical treatment, his claim for 
compensation must be denied.

As the evidence of record is not in relative equipoise, the 
doctrine of reasonable doubt is not for application.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).   


ORDER

Entitlement to compensation pursuant to 38 U.S.C. § 1151 for 
memory impairment as the result of medical treatment by VA is 
denied.




		
	R. F. WILLIAMS 
	Member, Board of Veterans' Appeals


 

